PER CURIAM.
Gadsden State Bank alleges that the hearing officer committed error in admitting certain evidence. However, after consideration of the briefs and the record on appeal, appellant has failed to demonstrate that the “fairness of the proceedings or the correctness of the action may have been impaired by a material error in procedure or a failure to follow prescribed procedure” or that the “agency’s action depends on any finding of fact that is not supported by competent substantial evidence in the record.” § 120.68(8) and (10) Fla.Stat. (1977). Appellant’s remaining point is without merit. Accordingly, the order of the agency is AFFIRMED.
MILLS, Acting C. J., ERVIN, J. and MASON, ERNEST E., Associate Judge, concur.